Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-57 are pending.
Claims 1-39 are withdrawn.
Claims 40-57 are under examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/5/21 and 7/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Applications:

    PNG
    media_image1.png
    144
    297
    media_image1.png
    Greyscale

 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn rejections
Applicant's amendments and arguments filed 7/12/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. The Examiner’s amendment below places the application in immediate condition for allowance. Any rejection and/or objection not specifically addressed below is herein withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meredith Stradley on 8/10/21

The application has been amended as follows: 

	Cancel claims 1-39.
	
	In claim 40, line 6, delete line 6 and replace with - - dry coating the coated API particles with silica to provide a protective hydrophobic barrier layer to the coating material; - - .
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of Gole et al. (EP0636365) does not teach or suggest dry coating the coated API with silica. In fact in opposite, Gole et al. instruct the artisan to wet coating the dosage form and there is nothing in Gole et al. to teach or suggest providing a protective hydrophobic barrier layer to the coating material by dry coating the coated API. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 40-57 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613